Citation Nr: 0023116	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  94-39 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty in the Army from January 
1943 to October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1992 RO decision which denied the 
veteran's claim of service connection for tinnitus, and from 
a June 1994 RO decision which granted his claim of service 
connection for PTSD and assigned a 10 percent rating for 
such.  In January 1997, the Board remanded the veteran's 
claims to the RO for further development.  By a July 1998 RO 
decision, the veteran's rating for PTSD was increased from 10 
to 30 percent.  He continues to appeal to the Board for 
service connection for tinnitus and for a higher rating for 
PTSD. 

The main body of the present Board decision concerns the 
veteran's claim of service connection for tinnitus.  His 
claim regarding a higher rating for PTSD is addressed in the 
remand portion of this decision.


FINDING OF FACT

Chronic tinnitus had its onset during active wartime service.


CONCLUSION OF LAW

Tinnitus was incurred during active wartime service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from January 
1943 to October 1945.  

A review of the veteran's service personnel records shows 
that his military occupational specialty was that of an 
automotive mechanic, and he served in the European theater.  
His service medical records do not reveal any complaints, 
treatment, or a diagnosis of tinnitus. 

There are no pertinent medical records on file from the 1940s 
through the 1980s.

An October 1991 VA audiological consultation report shows 
that the veteran complained of tinnitus and reported that he 
had a history of significant exposure to loud noises, 
including gun fire. 

At a June 1993 RO hearing, the veteran testified that he was 
exposed to noise from artillery (and other weaponry) during 
World War II.  He related that his ears rang in service and 
that he continued to have the same problems today. 

A July 1997 VA PTSD examination report reflects an Axis III 
diagnosis of left hearing loss with tinnitus, by patient's 
report. 

A September 1997 VA audiological compensation examination 
report shows that the veteran reported having served as a 
mechanic during the war, and he reported that he had not worn 
ear protection during active duty.  The veteran reported he 
had bilateral tinnitus (which was worse in the left ear) and 
that such a condition had its onset during service.  
Following an examination, it was opined that tinnitus was not 
associated with service as there were no audiograms or 
complaints of tinnitus prior to 1992.  As such, it was 
concluded that it could not be determined that tinnitus was 
caused during service.  

A September 1998 VA ear disease examination report shows that 
the veteran reported he had been exposed to artillery fire 
while in the military and had experienced tinnitus since that 
time, which was primarily left-sided.  After service, he 
related, he worked as mechanic and had not been exposed to 
excessive noise while on the job.  

The veteran underwent a VA audiometric testing in November 
1998, during which he reported he had bilateral tinnitus that 
was mild but constant.  He said that the condition of his 
left ear was worse.   

In February 1999, the veteran underwent a VA ear disease 
examination and reported he had worked as a truck mechanic 
during World War II and had significant and prolonged 
exposure to artillery fire, without the benefit of hearing 
protection, in the European and African theaters of 
operation.  He said he had experienced tinnitus of the left 
ear since the war.  After the war, he said, he had not been 
exposed to noise.  Following an examination, the diagnosis 
was tinnitus.  It was opined that his tinnitus was most 
definitely connected, at least in part, due to his noise 
exposure in service. 

II.  Legal Analysis

The veteran's claim of service connection for tinnitus is 
well grounded, meaning plausible.  The evidence has been 
properly developed, and there is no further VA duty to assist 
the veteran with his claim.  38 U.S.C.A. § 5107(a).

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  
 
A review of the veteran's service records shows that he 
served as an automotive mechanic in the Army in the 1940s and 
had service in the European theater.  His service medical 
records do not reflect any evidence of tinnitus.  Bilateral 
tinnitus was first shown in the early 1990s and is 
consistently shown in the medical records thereafter.  

Notable evidence on file includes the veteran's statements 
and his 1993 RO hearing testimony, all of which consistently 
reflect that he reported having significant noise exposure, 
including noise from gunfire, during his World War II 
service.  Evidence on file also includes VA medical records 
from the 1990s.  Specifically, in 1997, he underwent a VA 
compensation examination, following which it was concluded 
that the veteran's tinnitus was not related to service.  It 
was pointed out that there was no objective medical evidence 
of tinnitus (i.e. audiograms) or complaints of such until 
1992, many decades after service.  When the veteran was 
examined by VA in February 1999, it was acknowledged that he 
had significant and prolonged exposure to artillery fire, 
without the benefit of hearing protection.  Following an 
examination, it was opined that the veteran's tinnitus was 
most definitely connected, at least, in part, due to his 
noise exposure during service. 

In sum, evidence supporting service connection for tinnitus 
includes the veteran's own statements and testimony regarding 
exposure to acoustic trauma in service and resultant 
tinnitus.  Notably, the VA Schedule for Rating Disabilities 
has recognized that tinnitus may result from acoustic trauma, 
and has identified tinnitus as a "subjective" symptom.  See 
38 C.F.R. § 4.87, Diagnostic Code 6260; 38 C.F.R. § 4.124a, 
Diagnostic Code 8046.  Additionally, there is objective 
medical evidence on file which supports the veteran's claim.  
Specifically, a VA examination performed in February 1999 is 
to the effect that his current tinnitus is attributable to 
in-service noise exposure.  

Although the claims file reflects a lengthy gap between 
service and the first medical evidence of tinnitus, the 
statements and testimony from the veteran are credible and 
suggest that he first suffered tinnitus in service and that 
such condition has continued until the present time.  
Further, the paucity of evidence of post-service exposure to 
significant noise trauma supports the contention that the 
veteran's tinnitus resulted from in-service incidents of 
acoustic trauma.  (It is noted that the veteran has indicated 
that he worked as a mechanic after service.)  The Board 
acknowledges the September 1997 VA opinion (which is to the 
effect that there was no evidence to support a causal link 
between current tinnitus and service).  However, weighing all 
the evidence, the Board finds it is approximately balanced on 
the question of whether the veteran's current tinnitus is 
attributable to service.  Under such circumstances, he is 
given the benefit of the doubt, 38 U.S.C.A. § 5107(b), and 
the Board concludes that tinnitus was incurred in service.  
Thus, service connection is warranted.


ORDER

Service connection for tinnitus is granted. 


REMAND

In January 1999, the RO received VA medical records which 
pertain to the veteran's PTSD.  In an August 1999 decision, 
the RO construed the aforementioned evidence as a new claim 
for an increased rating for PTSD and denied such.  
Thereafter, the RO sent the veteran a copy of its August 1999 
decision and a copy of his appellate rights.  The veteran was 
basically informed that if he disagreed with the RO's August 
1999 denial he had two options:  (1) he could reopen his 
claim by submitting new and material evidence or (2) he could 
appeal to the Board.

The case must now be remanded because the RO improperly 
construed the submission of evidence in January 1999 as a new 
claim for an increased rating for PTSD.  

Although the RO increased the rating from 10 percent to 30 
percent in July 1998, the rating action of July 1998 did not 
resolve the appeal.  Five years before the RO's actions of 
1998 in this case, the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims) settled the law in this regard.  In AB v. Brown, 6 
Vet.App. 35 (1993), a three-judge panel of the Court held 
that, where a claimant has appealed an RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating does not resolve the appeal, unless the RO's 
subsequent rating awards the highest rating provided in the 
rating criteria.  Furthermore, the Court has restated this 
principle of law several times.  See e.g., Grentham v. Brown, 
8 Vet.App. 228 (1995); Holland v. Brown, 9 Vet.App. 324 
(1996); Norris v. West, 12 Vet. P. 413 (1999).

Despite the repeated holdings of the Court, the RO handled 
the claim in this case as though the rating action of July 
1998 resolved the appeal.  In view of the well-established 
law applicable to this case, the newly submitted evidence 
should have been construed as a continuation of the veteran's 
1993 claim which was adjudicated by the RO in June 1994 and 
properly appealed to the Board via the submission of a timely 
notice of disagreement and substantive appeal.  Further, the 
RO should have responded to the new evidence by providing the 
veteran with a supplemental statement of the case (SSOC) so 
that his procedural rights were protected insofar as his 
being given adequate notice of the basis on which the claim 
was decided.  38 C.F.R. §§ 19.31, 19.37(a).  Accordingly, the 
case is remanded so that the veteran may be furnished with a 
SSOC.  The veteran must also be given an opportunity to 
present evidence in support of his claim. 

Additionally, it is noted that the RO has been sending the 
veteran correspondence to his last known address; however, it 
appears that he has not been receiving such as he has moved 
and not informed VA of his whereabouts.  In Hyson v. Brown, 
the United States Court of Veterans Appeals (now known as the 
United States Court of Appeals for Veterans Claims) stated 
that, "[i]n the normal course of events, it is the burden of 
the veteran to keep the VA apprised of his whereabouts.  If 
he does not do so, there is no burden on the part of the VA 
to turn up heaven and earth to find him."  5 Vet. App. 262 
(1994).  Nevertheless, it is concluded that the RO should 
attempt once more to contact the veteran and notify him of 
the status of his claim.

Accordingly, the case is again REMANDED to the RO for the 
following action:

The RO should locate and notify the 
veteran of the outcome of the August 1999 
determination, and furnish him with a 
SSOC (which addresses any evidence 
submitted since the July 1998 SSOC) and 
he should be given an opportunity to 
respond, before the case is returned to 
the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeal

 



